DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species “A”, claims 1-13, 15 and 16 in the reply filed on 06 December 2021 is acknowledged.
Claims 14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent application should be updated, including application number, filing date, and that the application is abandoned.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING AN EMBOLIC FILTER BALLOON.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the The originally-filed specification does not appear to provide support for the limitations recited in claims 10 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1).
             Regarding claim 1, Weber (see the entire document, in particular, paragraphs [0068], [0075], [0077], [0079], [0080]; and [0084]; Figures 1 and 2) a process of making a medical device (see paragraphs [0068], [0075] and [0084] of Weber; an embolic filter balloon), including the steps of (a) rotationally spinning polyurethane fibers in the absence of an electric field for an embolic filter (see paragraphs [0077] and [0084] of Weber); and (b) coupling the embolic filter to an inner lumen of the embolic filter balloon (see paragraphs [0079] and [0080]; Figures 
             Regarding claim 11, see paragraph [0069] of Weber.
             Regarding claim 15, see Figures 1 and 2 of Weber.
Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) as applied to claims 1, 11 and 15 above, and further in view of Hall et al (U.S. Patent Application Publication 2014/0086971 A1).
             Regarding claim 2, Weber (in combination with Broome) does not explicitly teach the steps of (1) mixing a PTFE dispersion with polyethylene oxide (PEO), wherein the PEO is dissolved in water to form a mixture, and (2) discharging the mixture from an orifice of a spinneret to form PTFE fibers. Hall et al (see the entire document, in particular, paragraphs [0002], [0049], [0052], [0060], [0067], [0105] and [0169]) teaches a process of making medical devices (see paragraph [0002] of Hall et al), including the steps of mixing a PTFE dispersion with polyethylene oxide (PEO), wherein the PEO is dissolved in water to form a mixture, and 
             Regarding claim 3, see paragraph [0052] of Hall et al.
             Regarding claim 4, see paragraph [0067] of Hall et al.
             Regarding claim 5, see paragraph [0002] of Hall et al.
             Regarding claim 6, see paragraph [0060] of Hall et al.
             Regarding claim 7, see paragraphs [0105] and [0169] of Hall et al.
             Regarding claims 8 and 9, see paragraph [0049] of Hall et al.
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) as applied to claims 1, 11 and 15 above, and further in view of DiPisa, Jr. (U.S. Patent 4,662,885 A).
             Regarding claim 10, Weber (in combination with Broome) does not explicitly teach (1) that the embolic filter is a continuous disc. DiPisa, Jr. (see the entire document, in particular, col. 1, lines 7-11; col. 2, lines 49-51; col. 4, line 57 to col. 5, line 5; Figure 2) teaches an embolic filter (see col. 1, lines 7-11 of DiPisa, Jr.), wherein the embolic filter is a continuous disc (see Figure 2; col. 4, line 57 to col. 5, line 5 of DiPisa, Jr.), and it would have been obvious to one of 
             Regarding claim 16, see Figure 2; col. 4, line 57 to col. 5, line 5 of DiPisa, Jr.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) as applied to claims 1, 11 and 15 above, and further in view of Chin et al (U.S. Patent Application Publication 2002/0165523 A1).
             Regarding claim 12, Weber (in combination with Broome) teaches rotational spinning PTFE fibers, but does not explicitly teach (1) the step of coating rotational spun PTFE fibers to a substrate of the embolic filter balloon. Chin et al (see the entire document, in particular, paragraphs [0004] and [0060]) teaches a substrate coated with a plurality of spun layers (see paragraph [0004] of Chin et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat rotational spun PTFE fibers to a substrate of an embolic filter balloon in the process of Weber (in combination with Broome) in view of Chin et al in order to prevent cracks or punctures from propagating and causing failure (see paragraph [0060] of Chin et al).
             Regarding claim 13, see paragraph [0004] of Chin et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742